DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims of Group II that is claims 1-2, in the reply filed on 11/23/2020 is acknowledged.
 Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
Claims 17 and 19 reciting “PVD, ALD, CVD, Ta, TaN, TiN, Co and Ru” and claim 19 reciting “Cu” are objected as abbreviation in a claim should first be spelled out and followed by abbreviation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
Claims 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. 20060046453 in view of Tseng et al. 20150295005.

    PNG
    media_image1.png
    610
    1044
    media_image1.png
    Greyscale


patterning at least one trench in a dielectric 14, wherein the at least one trench, as-patterned, has a V-shaped profile (see sidewalls have V-shaped profile) with a flat bottom; 
depositing a liner 26 into and lining the at least one trench using physical vapor deposition (PVD) (par [0032]) which opens-up the at least one trench creating a trapezoidal-shaped profile in the at least one trench (see bottom of 26 in fig. 2 which has trapezoidal-shaped profile – which is a profile have one pair of parallel sides, top side and bottom sides are parallel profile); 
removing the liner (fig. 6) from the at least one trench selective to the dielectric 14 whereby, following the removing, the at least one trench having the trapezoidal-shaped profile remains in the dielectric (see bottom of fig. 6 showing trapezoidal-shaped profile remains, which is a profile have one pair of parallel sides, top side and bottom sides are parallel profile); 
depositing a conformal barrier layer (interface layer of 26/32 and layer 32, note that interface layer of 26/32 is a result of deposition process of 32 onto 26) into and lining the at least one trench having the trapezoidal-shaped profile; 
depositing a conductor 40/42 into and filling the at least one trench having the trapezoidal- shaped profile over the conformal barrier layer 32a; and 
polishing (fig. 6 and par [0042]) the conductor and the conformal barrier layer down to the dielectric.
Collins does not disclose of that the V-shaped profile (see sidewalls have V-shaped profile) with a rounded bottom.

    PNG
    media_image2.png
    383
    224
    media_image2.png
    Greyscale

However, Tseng discloses that a trench can be a v-shaped or u-shaped recess 1406.
Therefore, it would have been obvious to form a method of Collins comprising wherein the V-shaped profile with a rounded bottom instead of a flat bottom as such as taught by Tseng in order to form tapered sidewalls to the very bottom for better sidewall film coverage during film deposition.

 Regarding claim 2, par [0024] of Collins discloses wherein the dielectric is selected from the group consisting of: silicon oxide (SiOx).

Regarding claim 3, par [0030]-[0031] of Collins discloses wherein the liner comprises a material selected from the group consisting of: tantalum (Ta), tantalum nitride (TaN), titanium nitride (TiN), and combinations thereof.

Regarding claim 4, par [0033] of Collins discloses wherein the liner has a thickness of greater than about 30 A.



 Regarding claim 6, par [0030]-[0031] wherein the conformal barrier layer comprises a material selected from the group consisting of: Ta, TaN, TiN (the interface layer of 26/32).

Regarding claim 8, Collins discloses wherein the conformal barrier layer has a thickness of from about 10 A to about 15 A, and ranges therebetween (par [0038] - a monolayer).

Regarding claim 9, par [0034] of Collins discloses wherein the conformal barrier layer is deposited using PVD, atomic layer deposition (ALD) or chemical vapor deposition (CVD).

Regarding claim 10, par [0039] of Collins discloses wherein the conductor is selected from the group consisting of: cobalt (Co), ruthenium (Ru), and combinations thereof.

Regarding claim 11, par [0002] and {0036] of Collins discloses wherein the conductor comprises copper (Cu).

Regarding claim 12, Collins discloses further comprising the step of: depositing a conformal wetting layer 32a/32b (it was deposited) into the at least one trench having the trapezoidal- shaped profile over the barrier layer, wherein the conformal wetting layer is deposited prior to the conductor.

Regarding claim 13, par [0034] of Collins discloses wherein the conformal wetting layer comprises a material selected from the group consisting of: Co.

Regarding claims 14-15, Collins does not disclose wherein the conformal wetting layer has a thickness of less than about 30 A, , wherein the conformal wetting layer has a thickness of from about 15 A to about 20 A, and ranges therebetween (par [0038] – monolayer).  

 Regarding claim 16, fig. 6 of Collins disclose wherein the conformal wetting layer 32a/32b is deposited using ALD or CVD.

Claims 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Tseng in view Derderian 20040259375	
Regarding claim 17 (see rejections of claim 1, 6 and 9-10 above), Collins and Tseng discloses a method for forming an interconnect structure, the method comprising the steps of: patterning at least one trench in a dielectric, wherein the at least one trench, as-patterned, has a V-shaped profile with a rounded bottom; depositing a liner into and lining the at least one trench using PVD which opens-up the at least one trench creating a trapezoidal-shaped profile in the at least one trench; removing the liner from the at least one trench selective to the dielectric whereby, following the removing, the at least one trench having the trapezoidal-shaped profile remains in the dielectric; depositing a conformal barrier layer into and lining the at least one trench having the trapezoidal-shaped profile using PVD, ALD or CVD, wherein the conformal barrier layer comprises a material selected from the group consisting of: Ta, TaN, TiN, and combinations thereof; depositing a conductor into and filling the at least one trench having the trapezoidal- shaped profile over the conformal barrier layer, wherein the conductor is selected from the group consisting of: Co, Ru, and combinations thereof; and polishing the conductor and the conformal barrier layer down to the dielectric.

However, Derderian discloses a method of forming a conductor with a metal barrier conductor 70, a conformal barrier layer, such as TaN having a thickness of approximately 10-50 Angstroms.
In view of such teaching, it would have been obvious to form a method of Collins and Tseng wherein the conformal barrier layer has a thickness of less than about 20 A such as taught by Derderian in order to a thin enough barrier layer to meet the resistance requirement.

Regarding claim 18, Derderian discloses a method of forming a conductor with a metal barrier conductor 70, a conformal barrier layer, such as TaN having a thickness of approximately 10-50 Angstroms.
In view of such teaching, it would have been obvious to form a method of Collins and Tseng and Derderian wherein the conformal barrier layer has a thickness of from about 10 A to about 15 A, and ranges therebetween such as taught by Derderian in order to a thin enough barrier layer to meet the resistance requirement.

Regarding claim 7, Collins does not discloses wherein the conformal barrier layer has a thickness of less than about 20 A.
However, Derderian discloses a method of forming a conductor with a metal barrier conductor 70, a conformal barrier layer, such as TaN having a thickness of approximately 10-50 Angstroms.
In view of such teaching, it would have been obvious to form a method of Collins and Tseng discloses wherein the conformal barrier layer has a thickness of less than about 20 A such as taught by Derderian in order to a thin enough barrier layer to meet the resistance requirement.


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Tseng and Derderian in view of Fang et al. 20160111543 in view of Nogami et al. 20130037865.
Regarding claims 19 and 21 (see rejection of claim 17 above), Collins and Tseng and Derderian disclose a method for forming an interconnect structure, the method comprising the steps of: 
patterning at least one trench in a dielectric, wherein the at least one trench, as-patterned, has a V-shaped profile with a rounded bottom; 
depositing a liner into and lining the at least one trench using PVD which opens-up the at least one trench creating a trapezoidal-shaped profile in the at least one trench; 
removing the liner from the at least one trench selective to the dielectric whereby, following the removing, the at least one trench having the trapezoidal-shaped profile remains in the dielectric; 
depositing a conformal barrier layer into and lining the at least one trench having the trapezoidal-shaped profile using PVD, ALD or CVD, wherein the conformal barrier layer comprises a material selected from the group consisting of: Ta, TaN, TiN, and combinations thereof, and wherein the conformal barrier layer has a thickness of less than about 20 A; 
depositing a conductor into and filling the at least one trench having the trapezoidal- shaped profile over the conformal barrier layer, wherein the conductor comprises Cu; and polishing the conductor and the conformal barrier layer down to the dielectric.
Collins and Tseng and Derderian do not disclose depositing a conformal wetting layer into the at least one trench having the trapezoidal- shaped profile over the barrier layer using ALD or CVD, wherein the conformal wetting layer comprises a material selected from the group consisting of: Co, Ru, and combinations thereof, and wherein the conformal wetting layer has a thickness of less than about 30 A, wherein the conformal wetting layer has a thickness of from about 15 A to about 20 A, and ranges therebetween.

In view of such teaching, it would have been obvious to form a method of Collins and Tseng and Derderian further comprising depositing a conformal wetting layer into the at least one trench having the trapezoidal- shaped profile over the barrier layer using ALD or CVD, wherein the conformal wetting layer comprises a material selected from the group consisting of: Co such as taught by Fang in order form ensure metal deposition is adhere to the underlying layer.
Collins and Tseng and Derderian and Fang do not disclose wherein the conformal wetting layer has a thickness of less than about 30 A.
However, par [0028] of Nogami discloses a wetting layer 110, which may be cobalt or nickel, may line the trench or via and may have a thickness of about 5 to 20 angstroms.
In view of such teaching, it would have been obvious to form a method of Collins and Tseng and Derderian and Fang further comprising wherein the conformal wetting layer has a thickness of less than about 30A / wherein the conformal wetting layer has a thickness of from about 15 A to about 20 A, and ranges therebetween such as taught by Nogami in order to form thin seed layer for metal deposition.
The resulting method would have been one meeting of the limitations of the claimed invention.

Regarding claim 20, Derderian discloses a method of forming a conductor with a metal barrier conductor 70, a conformal barrier layer, such as TaN having a thickness of approximately 10-50 Angstroms.
In view of such teaching, it would have been obvious to form a method of Collins and Tseng and Derderian and Fang and Nogami discloses wherein the conformal barrier layer has a thickness of from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829